Citation Nr: 1724482	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral pes planus prior to August 15, 2013 and in excess of 30 percent for bilateral pes planus thereafter.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1975 to March 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral pes planus and assigned a 10 percent rating for the disability.  

A claim for an increased rating in excess of 10 percent was previously before the Board in October 2015, at which point the Board issued a decision granting an increased rating of 30 percent, effective August 15, 2013.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 memorandum decision, the Court vacated the denial of ratings in excess of 10 percent prior to August 15, 2013 and in excess of 30 percent from August 15, 2013 and remanded them for additional consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDING OF FACT

For the entire period on appeal, the Veteran's bilateral pes planus was reasonably shown to have more nearly approximated a severe (but not pronounced) pes planus.  His symptoms are shown to be improved with the use of orthotics.





CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating for bilateral pes planus, but no higher, are met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the March 2011 rating decision on appeal granted service connection for bilateral pes planus, and assigned a disability rating and effective date for the award, statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2013 statement of the case (properly) provided notice on the downstream issue of entitlement to an increased initial rating.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA foot examinations in December 2011 and August 2013.  The Board finds the reports of these examinations (cumulatively) to be adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Finally, in November 2016, this case was remanded by the Court, as noted above. All development directed by the Court's remand has, to the extent possible, been accomplished. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Law and analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.   

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When the appeal is from the initial rating assigned with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present is to be considered, and "staged" ratings may be assigned, based on facts found. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Court has also held that pain alone does not equate to functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Where pes planus (flatfoot) is bilateral and moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, a 10 percent rating is assigned. Where pes planus is bilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent rating is assigned. Where pes planus is bilateral and pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is to be assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The words "slight," "moderate," and "severe" as used in the various Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  

The Veteran filed a claim of service connection for flat feet in January 2008, claiming that he had difficulty standing for long periods of time.  January 2009 treatment records show the Veteran presented with complaints of painful calves after prolonged standing.  He denied numbness or tingling.  He stated that he used over-the-counter arch supports, which provided relief.  A physical examination showed pes planus with excessive pronation.  

In an August 2010 statement, the Veteran stated that he intended to continue his appeal of his claim for service connection for flat feet (also claimed as difficulty walking).  VA treatment records from January and September 2010 show the Veteran exercised three times per week without difficulty.  A May 2011 treatment record for pain in the right leg showed the Veteran walked one to two miles, two to three days.

In the Veteran's October 2011 notice of disagreement, he stated that the assigned 10 percent rating was insufficient because he had pain on manipulation and use and had callosities on his toes.  

On December 2011 VA foot examination, the Veteran reported bilateral calf pain, relieved by arch supports.  His shoes did not reflect abnormal wear.  On physical examination, bilateral pain on use accentuated was noted.  There was marked pronation but no pain on manipulation accentuated, no objective evidence of marked deformity, no swelling, no characteristic calluses, no extreme tenderness of plantar surfaces, no decreased longitudinal arch height on weight-bearing, and no objective evidence of marked deformity of the foot.  The examiner noted that the Veteran's symptoms were improved by orthopedic shoes and appliances.  The weight-bearing line did not fall over or medial to the great toe and there was no lower extremity deformity other than pes planus. He did not have inward bowing of the Achilles' tendon and there was no marked inward displacement or severe spasm of the Achilles tendon.  He did not use assistive devices.  Mild arthrosis was noted.  The examiner indicated that the Veteran's pes planus did not impact on his ability to work because his job did not require prolonged standing.

In a June 2012 VA treatment record for leg pain, the Veteran denied pain on walking.  The physician noted calf pain, "probably tendonitis."

The Veteran was afforded a VA examination in August 2013.  The Veteran reported that he had inserts fabricated following his retirement and he still uses them.  He had no other diagnostic testing and no surgery.  He reported swelling, and pain in the feet and arches, which he described as dull and constant.  Arch supports provided relief.  He could stand for 30 minutes on uneven ground, but found inclines difficult.  There was stiffness and cramping in the foot with increased discomfort in cold weather.  The first few steps in the morning were painful. He did not have a limp.  

On physical examination, there was objective evidence of marked deformity of the foot and marked pronation.  There was pain on manipulation, accentuated by use, and bilateral swelling.  There was extreme tenderness of the plantar surfaces, improved by orthotics.  The longitudinal arch was decreased on weight-bearing.  The Veteran did not have characteristic calluses.  The weight-bearing line did not fall over or medial to the great toe and there was no lower extremity deformity other than pes planus.   There was no inward bowing or marked inward displacement or severe spasm of the Achilles tendon.  He used foot orthotics to improve ambulation and decrease pain.  Prolonged standing and walking aggravated the pain and discomfort and increased swelling.  He could not engage in activities involving running and traversing inclines or uneven ground.  The diagnosis was pes planus with calcaneal enthesopathy.  

An August 2013 x-ray showed bilateral pes planus, left greater than right with a calcaneal enthesopathy.  A November 2016 x-ray of the right foot showed pes planus deformity with no radiographic evidence of acute osseous abnormality.  No significant degenerative changes were observed and there was no calcaneal enthesopathy.  The Veteran was fitted for bilateral shoe inserts at that time.

To warrant a rating in excess of 10 percent prior to August 15, 2013, the evidence must show severe symptoms, including objective evidence of marked deformity, pain on manipulation and use accentuated, indication on use, or characteristics callosities.  The Board notes that the conjunctive form is not specifically employed in the enumeration of rating criteria under Diagnostic Code 5276; therefore, it is not required that all the manifestations that are listed be shown. See Dyess v. Derwinski, 1 Vet. App. 448 (1991); see also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).

The Board finds that the Veteran more nearly approximates the criteria for a 30 percent rating for the entire period on appeal.   There was some objective evidence of marked pronation, pain on manipulation accentuated on use, and swelling.  Although there were no characteristic calluses, the findings nonetheless reasonably reflect pes planus of, or approximating, a severe degree, which warrants a 30 percent rating from the examination date, with resolution of reasonable doubt in the Veteran's favor.  

The Board has considered whether a further increase in the rating to 50 percent may be warranted.  Although the evidence shows some marked pronation and extreme tenderness of plantar surfaces of the feet which are listed in the criteria for a 50 percent rating, there is no evidence of marked inward displacement and severe spasm of the tendoachillis on manipulation.  Additionally, the examiner found and the Veteran acknowledged that his symptoms are improved by orthopedic shoes or appliances.  The symptom of marked pronation is also contemplated by the 30 percent criteria.  The Board recognizes that it is not necessary for the Veteran to meet all the manifestations listed in the criteria for a 50 percent rating; however, the Board has considered the Veteran's overall disability picture and finds that it is more nearly approximates the severe bilateral pes planus considered by the 30 percent rating.  Therefore, a rating of 30 percent, but no higher, is granted.  

The Board has considered whether this matter warrants referral for consideration of an extraschedular rating. The criteria in Diagnostic Code 5276 for the 30 percent rating now assigned from that date encompass all symptoms (and associated impairment) shown by the record during the respective periods.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).



	(CONTINUED ON NEXT PAGE)


ORDER

A 30 percent rating, but no higher, for bilateral pes planus is granted for the entire period on appeal, subject to the law and regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


